                Case 19-12220-KBO        Doc 169     Filed 12/17/19     Page 1 of 2



                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

 In re:                                          Chapter 11

 YUETING JIA,                                    Case No. 19-12220-KBO

                       Debtor.                   Hearing Date: December 18, 2019 at 10:00 a.m.

                                                 Dkt Ref. No. 89, 111, 112, 113, 152, 153


              WEIDONG ZHU’S JOINDER TO OFFICIAL COMMITTEE OF
          UNSECURED CREDITORS’ RESPONSE TO SHANGHAI LAN CAI ASSET
           MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE DEBTOR’S
             CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO TRANSFER
            VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA AND TO
               DEBTOR’S OPPOSITION TO SHANGHAI LAN CAI ASSET
               MANAGEMENT CO, LTD.’S MOTION (I) TO DISMISS THE
             DEBTOR’S CHAPTER 11 CASE OR, ALTERNATIVELY, (II) TO
           TRANSFER VENUE TO THE CENTRAL DISTRICT OF CALIFORNIA

          Weidong Zhu (“Weidong”), creditor and party in interest in the above-captioned case, by

and through undersigned counsel, hereby joins in (the “Joinder”) the Response of the Official

Committee of Unsecured Creditors (the “Committee”) to Shanghai Lan Cai Asset Management

Co, Ltd.’s (“SLC”) Motion (“Motion”) (i) to Dismiss the Debtor’s Chapter 11 Case or,

Alternatively, (ii) to Transfer Venue to the Central District of California (the “Opposition”) (D.I.

111) and the Debtor’s (“Debtor”) Opposition to Shanghai Lan Cai Asset Management Co LTD.’s

Motion (I) to Dismiss the Debtor’s Chapter 11 Case or, Alternatively, (II) to Transfer Venue to

the Central District of California (the “Debtor’s Objection”) (D.I. 112). In support of this

Joinder, Weidong states as follows:

          1.     Weidong joins in and adopts the arguments raised by the Committee and the

Debtor with regard to the Motion, incorporates the arguments set forth therein as though fully set

forth herein, and reserves the right to argue in support of the Opposition and the Debtor’s

Objection at any hearing to consider the Motion or any amended version thereof.


11425663/5
               Case 19-12220-KBO         Doc 169     Filed 12/17/19     Page 2 of 2



          2.    As such, for the reasons set forth in the Opposition and the Debtor’s Objection,

Weidong requests that SLC’s Motion be denied.

          WHEREFORE, Weidong requests that the Court (i) deny approval of the Motion, (ii)

deny the request to either dismiss this bankruptcy case or transfer venue of this bankruptcy case

to the Central District of California, and (iii) grant all other and further relief that is just and

proper.



Dated: December 17, 2019                      MORRIS JAMES LLP

                                              /s/ Brya M. Keilson
                                              Brya Keilson, Esq. (DE Bar No. 4643)
                                              500 Delaware Avenue, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: (302) 888-6800
                                              Facsimile: (302) 571-1750
                                              E-mail: bkeilson@morrisjames.com

                                              Attorneys for Weidong Zhu




                                                 2
11425663/5
